Citation Nr: 1437471	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-49 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to April 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before a Decision Review Officer at the RO in April 2010, the transcript of which is included in the claims file. 


FINDING OF FACT

For the entire rating period on appeal, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in March 2008 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  The RO provided the Veteran with VA examinations to assist in determining the extent of the Veteran's lumbar spine disability.  See April 2008, April 2010, August 2010, and October 2012 VA examinations.  As the examination reports were written after an interview with the Veteran, a review of the claims file, a physical examination of the Veteran (including range of motion testing), and contained specific findings indicating the nature of the Veteran's lumbar spine disability, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, statements from the Veteran, and VA treatment records. Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Increased Rating for Lumbar Spine Disability

The Veteran contends that his service-connected lumbar spine disability is more severe than the 20 percent rating currently assigned.
Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA spine examination in April 2008 where he indicated that he experienced fatigue, stiffness, weakness, spasms, and pain in his lower back.  Upon physical evaluation and a review of the claims file, the VA examiner noted the Veteran's symptoms did not cause an abnormal gait or spinal contour.  Upon range of motion testing, forward flexion of the thoracolumbar spine was from 0 to 90 degrees with no loss of range of motion due to pain or repetitive use, although pain was present after repetitive use.  The combined range of motion of the thoracolumbar spine was 150 degrees, considering loss of range of motion due to pain.  During the evaluation, the Veteran also reported being employed full-time and having had lost one week of work in the last 12-month period due to back pain.

The Veteran testified before a Decision Review Officer at the RO in April 2010.  During testimony, the Veteran described ongoing pain related to his lumbar spine disability.  Specifically, he reported periodic difficulty performing tasks at work which required him to take "a few days" off from work due to back pain in the last year.  The Veteran stated that he was assigned less strenuous duties when his back pain flared-up at work.  He indicated that his back pain precluded him from performing certain recreational activities, such as playing with his children.  The Veteran further described pain that radiated into his legs as well as an episode where his left leg gave out resulting in various injuries.  The Veteran also testified that his back pain interrupted his sleep.

The Veteran was afforded a second VA examination in April 2010.  The Veteran complained of fatigue, decreased motion, stiffness, weakness, and muscle spasms all related to his back condition.  The Veteran described the pain as located in the low back with radiation into the left leg.  Upon physical examination, the examiner noted that the Veteran walked normally.  The contour of the Veteran's thoracolumbar spine was normal.  Strength, sensation, and reflexes in the lower extremities were normal.  Range of motion was as follows: forward flexion to 50 degrees, backward extension to 10 degrees, left lateral bending to 20 degrees, left lateral rotation to 20 degrees, right lateral bending to 20 degrees, and right lateral rotation to 20 degrees.  There was no change in the range of motion following repeated testing.  No incapacitating episodes requiring prescribed bed rest were noted in the records reviewed.

In an August 2010 VA peripheral nerves examination, the Veteran reported pain and numbness in his legs as a result of his lumbar spine disability.  The VA examiner conducted a physical exam, motor exam, sensory exam, and reviewed a September 2010 electromyography.  The VA examiner diagnosed the Veteran with bilateral tibial motor neuropathy; however, lumbar radiculopathy was not found.  The examiner further stated that the bilateral tibial motor neuropathy was of an unknown etiology, but was not related to the Veteran's lumbar spine disability.  

In the most recent October 2012 VA examination, the Veteran reported that he experienced severe lower back pain on a daily basis.  Range of motion testing of the thoracolumbar spine showed that flexion was from 0 to 45 degrees and extension was from 0 to 10 degrees.  Right lateral flexion was from 0 to 20 degrees and left lateral flexion was from 0 to 20 degrees.  Right lateral rotation was from 0 to 20 degrees and left lateral rotation was 0 to 20 degrees.  Following repetitive motion testing, flexion was from 0 to 40 degrees and extension was 0 to 10 degrees.  Right lateral flexion was 0 to 15 degrees and left lateral flexion was 0 to 15 degrees.  Right lateral rotation was 0 to 15 degrees and left lateral rotation was 0 to 15 degrees.  Sensory and motor examination was normal.  The VA examiner noted that the Veteran worked as a distribution center for the past 10 years as a stocker and noted that the Veteran's lumbar spine disability created difficulties with lifting heavy items, standing for long periods of time, and walking long distances.

The Veteran's VA treatment records reflect continued complaints of back pain with some relief with pain medication and muscle relaxers.  See June 2009 VA treatment record in Virtual VA.

After a review of all the evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the entire increased rating period on appeal.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners.  The VA examinations of record reflect, at worst, flexion to 45 degrees.  Following repetitive motion testing, flexion was to 40 degrees.  None of the VA examinations showed unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.  For these reasons, the Board finds that the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less or objective findings of ankylosis of the thoracolumbar spine.   

The Board further finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  During the April 2010 RO hearing, the Veteran testified that he had taken "a few days" off from work due to back pain in the last year.  At the April 2008 VA examination, the Veteran reported being employed full-time and having had lost one week of work in the last 12-month period due to back pain.

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted as the evidence does not more demonstrate incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board notes that a discussion for separate evaluations for a neurological disability is not warranted at this time.  In an October 2010 rating decision, the RO denied service connection for bilateral lower extremity radiculopathy.  The Veteran has not filed a notice of disagreement with the October 2010 rating decision.  Accordingly, that issue is not currently before the Board for consideration.    

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The General Rating Formula for Diseases and Injuries of the Spine specifically provides for disability ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's spine disability has been manifested by pain, and flexion, at worst, to 45 degrees.  Following repetitive motion testing, flexion was to 40 degrees.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the spine.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation (lifting, standing, walking) and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's lumbar spine disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, entitlement to total disability rating based upon individual unemployability (TDIU) is potentially an element of all increased rating claims if raised by the veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the record is negative for evidence that the Veteran is unemployable and the record demonstrates that the Veteran remains employed; therefore, remand or referral of a claim for TDIU is not necessary.


ORDER

A disability rating in excess of 20 percent for lumbar spine disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


